Name: Commission Regulation (EEC) No 1028/87 of 9 April 1987 establishing the date of implementation in the Community of the system of certificates of origin provided for under the International Coffee Agreement 1983, when quotas are suspended
 Type: Regulation
 Subject Matter: international affairs;  plant product;  tariff policy;  international trade
 Date Published: nan

 10 . 4. 87 Official Journal of the European Communities No L 97/25 COMMISSION REGULATION (EEC) No 1028/87 of 9 April 1987 establishing the date of implementation in the Community of the system of certificates of origin provided for under the International Coffee Agreement 1983, when quotas are suspended THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 678/87 of 26 January 1987 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1983 ('), and in particular Article 4 thereof, Whereas the executive board of the International Coffee Organization decided at its meeting of 20 to 24 January 1986 to suspend quotas from 19 February 1986 ; Whereas it is therefore appropriate to implement the above provisions, HAS ADOPTED THIS REGULATION : Article 1 For the implementation of the International Coffee Agreement 1983, the provisions of Regula ­ tion (EEC) No 678/87 shall apply from 16 March 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1987. For the Commission Lorenzo NATALI Vice-President V) OJ No L 69, 12. 3 . 1987, p. 1 .